t c memo united_states tax_court stacy l nobles petitioner v commissioner of internal revenue respondent docket no filed date p filed a federal_income_tax return for claiming dependency_exemption deductions head_of_household filing_status child tax_credits and an earned_income_credit r disallowed the claimed deductions filing_status and credits and determined a deficiency held p is liable for the deficiency determined by r stacy l nobles pro_se brooke w patterson for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for a redetermination of a deficiency the issues for decision are whether petitioner is entitled to the following two dependency_exemption deductions head_of_household filing_status two child tax_credits and an earned_income_credit findings_of_fact some of the facts have been stipulated by the parties these stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in dixon mills alabama in date petitioner moved into claudette fowlkes’2 ms fowlkes mobile home in dixon mills alabama the mobile home was owned by ms fowlkes’ father and a majority of the household bills were in ms fowlkes’ father’s name ms fowlkes has two children te and tg petitioner is not the biological 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2also referred to as claudette fowkes in the record 3the court will refer to the minor children by their initials father of te and tg did not have custody of te and tg in and was not married to ms fowlkes in petitioner filed his federal_income_tax return as head_of_household and claimed three exemptions one for himself and dependency_exemptions for te and tg petitioner also claimed two child tax_credits and an earned_income_tax_credit the notice_of_deficiency was sent to petitioner on date in the notice_of_deficiency respondent disallowed the dependency_exemption deductions for te and tg changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly disallowed the child tax_credits and disallowed the earned_income_credit as a result respondent determined a deficiency of dollar_figure petitioner timely petitioned this court and a trial was held on date in birmingham alabama opinion deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such factual issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioner did not comply with the substantiation requirements and failed to present credible_evidence at trial accordingly the burden remains on petitioner i dependency_exemption deductions sec_151 allows a taxpayer to deduct a personal_exemption as well as dependency_exemptions for the taxpayer’s dependents see sec_151 c sec_152 in defined dependent in pertinent part to include an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 for an individual to be considered a dependent for the taxable_year of the taxpayer he or she must inter alia pass the following three tests the individual’s gross_income must be less than the exemption_amount more than half of the individual’s support must be received from the taxpayer and the individual must have as his or her principal_place_of_abode the home of the taxpayer and be a member of the taxpayer’s household sec_151 sec_152 a the court concludes that petitioner has not shown that he provided more than half of te and tg’s support for the calendar_year support is defined as including food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs sec_1_152-1 income_tax regs further provides for purposes of determining whether or not an individual received for a given calendar_year over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided over half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 thus a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra petitioner ms fowlkes te and tg all lived in a mobile home owned by ms fowlkes’ father ms fowlkes testified that she was unemployed in that te and tg did not receive support from their fathers in and that petitioner’s income was the sole source_of_income for her and her children in petitioner and ms fowlkes both testified that petitioner was responsible for making the mortgage payment and paying all household bills even though the mortgage and a majority of the bills were in ms fowlkes’ father’s name however ms fowlkes also testified that in date when petitioner moved into the mobile home i was already paying the bills trying and struggling and my father was helping me petitioner and ms fowlkes were unable to produce copies of checks money orders or receipts to substantiate their testimony as ms fowlkes said she had thrown the receipts away ms fowlkes explained that petitioner gave her cash and she paid the mortgage and bills in cash the court finds petitioner and ms fowlkes’ testimony to be credible as to the fact that petitioner to his credit admirably provided some support for te and tg and contributed towards household bills however the record is devoid of any reference to the dollar amount of total support that te and tg received and the dollar amount of support that petitioner provided for te and tg ms fowlkes testified that her father was helping her pay her bills at least until date when petitioner moved into the mobile home petitioner has failed to provide the court with any evidence establishing that he provided over half of te’s and tg’s support during the taxable_year accordingly the court is constrained to conclude that petitioner is not entitled to dependency_exemption deductions for te and tg for ii head_of_household filing_status sec_1 provides a special lower tax_rate for an individual filing his federal tax_return as a head_of_household sec_2 defines a head_of_household as an individual taxpayer who is unmarried at the close of the taxable_year and is not a surviving_spouse and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 and ii this court has already concluded that petitioner is not entitled to dependency_exemption deductions under sec_151 for te and tg accordingly petitioner is not entitled to head_of_household filing_status iii child tax_credits sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer as relevant to these particular facts a qualifying_child means among other things an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 this court has already concluded that petitioner is not entitled to dependency_exemption deductions under sec_151 for te or tg accordingly neither te nor tg fits within the meaning of qualifying_child as defined by sec_24 the court concludes that petitioner is not entitled to a child_tax_credit for either te or tg iv earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a child the taxpayer must establish that the child satisfies a relationship_test a residency test and an age_test sec_32 neither te nor tg satisfy the relationship_test as they are not the children stepchildren descendants nieces or nephews or foster children of petitioner see sec_32 although petitioner is not eligible to claim an earned_income_credit under sec_32 for one or more qualifying children he may be an eligible_individual under sec_32 for a taxpayer is eligible under this subsection only if his or her adjusted_gross_income was less than dollar_figure revproc_2003_85 sec_3 2003_2_cb_1184 petitioner’s adjusted_gross_income for was dollar_figure accordingly petitioner is not eligible for an earned_income_credit the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
